Citation Nr: 1202946	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for spondylosis with degenerative disc disease of the lumbosacral spine for the period from July 29, 2003, to January 15, 2010, and in excess of 20 percent from January 16, 2010. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION


The appellant served on active duty from March 1951 to January 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the August 2009 rating decision, the RO, inter alia, granted service connection for spondylosis with degenerative disc disease of the lumbosacral spine and assigned an initial 10 percent disability rating, effective July 29, 2003.  The appellant appealed the initial disability rating assigned.  He did not appeal the effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  

Before the matter was certified to the Board, in a February 2010 determination, the RO, inter alia, increased the initial rating for the appellant's low back disability to 20 percent, effective January 16, 2010.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the procedural history of this case, proper adjudication of the claim now requires evaluation during two distinct time periods, as set forth above on the cover page of this decision.  

In September 2010 and June 2011, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his attorney has argued otherwise.  

In its June 2011 remand, the Board directed the RO to consider the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), given his contentions that he had been unable to hold a steady job due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

While the matter was in remand status, in a September 2011 rating decision, the RO granted TDIU, effective July 29, 2003, the date of receipt of the appellant's claim.  The RO's decision therefore constitutes a full award of the benefit sought on appeal and no further consideration of the unemployability issue is required.  See e.g. Bradley v. Peake, 22 Vet. App. 280 (2008).  As set forth above, the issue of entitlement to a higher initial schedular rating remains in appellate status, as the greater benefit.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's service-connected spondylosis with degenerative disc disease of the lumbar spine has been manifested by pain and limitation of motion of the lumbar spine, including forward flexion most severely limited by pain to 50 degrees, productive of functional loss.  

2.  The evidence does not show that the appellant's service-connected spondylosis with degenerative disc disease of the lumbar spine is productive of incapacitating episodes due to intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for spondylosis with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), and Diagnostic Code 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant or his attorney contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

The Board further observes that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  The appellant was duly provided notice of the August 2009 rating decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria, including both the old and amended versions of the rating criteria.  See e.g. February 2010 Statement of the Case and October 2010 letter.  The RO thereafter reconsidered the appellant's claim in the November 2010 Supplemental Statement of the Case, as well as subsequent Supplemental Statements of the Case.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Again, the appellant has not argued otherwise.  The record shows that the appellant's service treatment records are not available and that further efforts to obtain them would be futile.  The appellant has been duly notified of this fact.  Additionally, the RO has made adequate efforts to obtain all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  There is no indication of additional available, relevant outstanding records.  Again, the appellant has not argued otherwise.  

The record also shows that the appellant has been afforded several VA medical examinations in connection with his claim, most recently in January 2010.  38 C.F.R. § 3.159(c)(4) (2011).  In June 2011, the Board remanded the matter for the purposes of obtaining another examination to clarify the nature and extent of all symptomatology associated with the appellant's service-connected lumbosacral spine disability.  Pursuant to the Board's remand instructions, the appellant was scheduled for a VA medical examination, to be held in July 2011.  After he failed to appear for the examination, his case manager telephoned him for an explanation.  The appellant reported that he was sick.  The appellant's VA medical examination was rescheduled for September 2006.  According to notes from the VA medical facility, the appellant appeared 17 minutes late for his appointment and was sent to the waiting room.  When his name was called to see the examiner, however, he was not in the waiting room.  His name was again called 15 minutes later, but he continued to be absent.  The appellant was then paged on the public address system, but he did not respond.  VA medical personnel, including the examining physician, also walked through the first floor, the cafeteria, and the outside smoking area in an attempt to locate the appellant, but they were unsuccessful.  A review of the record contains no indication that the appellant thereafter provided an explanation for his second failure to appear for his VA examination, nor did he request that it be rescheduled again.  

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2011); see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that when a claimant appeals an initial rating assigned in an original compensation claim, that claim continues to be an original claim as a matter of law).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In this case, for the reasons delineated in the Board's June 2011 remand, the appellant's full participation in the examination process was necessary in order to obtain an accurate picture of his service-connected low back disability.  As discussed above, VA made significant efforts to accommodate the appellant, but he failed to cooperate in the examination process and has provided no explanation for his failure to do so.  Under these circumstances, the Board finds that the appellant's failure to cooperate in the examination process frustrated VA's attempt to fulfill its duty to assist and now requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his attorney has argued otherwise. 


Background

As set forth above, the appellant's service treatment records are unavailable.  

In July 2003, he submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including a low back disability, which he claimed to have sustained in a 1954 automobile accident.  

In support of his claim, the appellant submitted an August 1999 letter from his private physician who described the appellant as having rather severe degenerative disc disease of the lumbar spine.  He noted that the appellant's complaints included rather severe low back pain almost constantly, radiating to the lower extremities.  He described the appellant as being "quite incapacitated" in that he was unable to engage in any activity which required the use of his back, such as lifting.  The physician also indicated that the appellant would require evaluation and additional treatment and recommended that the appellant remain in his present living situation until his back pain was resolved, as moving could be detrimental to his back condition.  

The appellant was afforded a VA medical examination in October 2003 at which he reported having been injured in an automobile accident in 1954.  The appellant also reported a post-service history of hospitalization in 1999 for low back pain.  He indicated that he had not been under treatment for his low back disability since that time.  The appellant indicated that his current symptoms included back pain which he rated as an 8 on a pain scale of 1 to 10.  He indicated that his pain radiated down his left leg.  His pain was associated with activity and was relieved with rest.  The appellant reported that he occasionally experienced spasms forcing bedrest but he denied receiving any physician-ordered bedrest since 1999.  Otherwise, the appellant reported that he was comfortably able to lift 40 pounds.  On examination, the appellant's strength was normal at 5/5 in all upper and lower extremities.  Sensory examination was also normal.  Lumbar flexion was limited due to pain to 75 degrees.  Extension was limited by pain to 20 degrees.  Lateral flexion was to 20 degrees, bilaterally.  The diagnoses included degenerative disc disease of the lumbosacral spine.  The examiner indicated that after considering the Deluca factors, he would add another 10 degrees loss of motion to lumbar flexion.  

In October 2003 and July 2005, the appellant submitted statements from his relatives supporting his recollection that he had had a serious automobile accident during service that had resulted in his numerous injuries, including a low back injury.  The appellant's spouse indicated that the appellant had had to resign himself to self-employment as he had never been able to hold a steady job due to pain from his in-service injuries.  The appellant's sister-in-law recalled that he complained of lifelong aches and pains.  His daughter recalled that the appellant had constantly complained of back pain which had increased over time.  

In pertinent part, VA clinical records show that in November 2007, the appellant reported a history of tingling in the legs for the past month as well as radiating low back pain.  He denied bowel or bladder symptoms.  Examination showed a negative straight leg test, with normal strength and sensation.  There was right paraspinal muscle spasm.  The assessment was possible radicular pain.  

In December 2007, the appellant reported that he had been experiencing bad muscle cramps/spasms in his back.  He described the pain as nonradiating and rated it as a 2 to 4 on a pain scale of 1 to 10.  In March 2008, the appellant reported that he had missed his medical appointment as he had been unable to find parking close enough to the hospital.  He reported that he felt so crippled from pain in his back, hips and knees that he could not walk that far.  In February 2009, the appellant's complaints included back pain.  Examination showed limitation of motion of the lumbar spine, although no specific measurements were recorded.  The appellant also exhibited an antalgic gait.  

The appellant again underwent VA medical examination in May 2009.  He reported that he had sustained numerous injuries in a 1954 car accident, including a low back injury.  The appellant reported that his current symptoms included radiating pain, weakness, stiffness, fatigability, and lack of endurance.  His activities of daily living were also impaired.  He was able to write, drive, dress, and eat without assistance, but he was unable to put on his shoes.  He reported that he was able to stand for 40 minutes, walk for 35 minutes, and sit for 35 to 40 minutes.  He could lift 15 to 20 pounds.  He could not run or climb stairs without pain.  The appellant exhibited an antalgic gait with a limp, although he did not use an assistive device.  He denied flare-ups of pain, stating that his pain remained constant.  He also denied incapaciting episodes requiring physician-ordered bed rest.  He denied loss of bowel or bladder function.  On examination, he exhibited paraspinal spasm and tenderness over the left sacroiliac joint.  Flexion was to 70 degrees with pain at 50 degrees.  After three resisted repetitions, his flexion was 72 degrees.  He could not extend past -25 degrees and hence Deluca could not be tested.  Lateral flexion was to 15 degrees with pain at 10 degrees, bilaterally.  After three resisted repetitions, right lateral flexion was to 18 degrees and left lateral flexion was to 15 degrees.  Left lateral rotation was to 15 degrees with pain at 10 degrees.  Right lateral rotation was to 20 degrees with pain at 20 degrees.  After three resisted repetitions, lateral rotation was to 20 degrees, bilaterally.  Strength was normal, reflexes and sensation were intact.  The diagnoses included spondylosis and degenerative joint disease of the lumbar spine with severe multilevel disc space narrowing and no evidence of radiculopathy.  Regarding Deluca factors, the examiner noted that there were no changes in active or passive range of motion during repeat testing against resistence and no additional loss of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  

The appellant again underwent VA medical examination in January 2010.  In completing the examination worksheet, the examiner noted that the appellant had endorsed symptoms of urinary frequency and urgency, nocturia, erectile dysfunction, paresthesias, leg and foot weakness, and numbness.  On the examination form the examiner checked "no" when asked "is etiology of these symptoms unrelated to claimed disability?"  The appellant also reported a history of decreased motion, stiffness, weakness, spasms, and pain.  He indicated that his pain was constant, typically an 8 on a pain scale of 1 to 10.  He denied radiation of his pain as well as incapacitating episodes of spine disease.  The appellant exhibited an unsteady, debilitated gait as well as lumbar flattening.  The examiner noted spasms of the thoracic spine, but indicated that it was not severe enough to be responsible for the appellant's abnormal gait or spinal contour.  There was some sensory changes in the lower extremities.  Range of motion testing showed flexion to 60 degrees, extension to -20 degrees, left lateral flexion to 10 degrees, left lateral rotation to 30 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on motion as well as additional limitation with repetitive motion as follows:  flexion to 50 degrees and extension to -25 degrees.  X-ray studies showed advanced spondylosis.  The diagnoses included severe lumbar spine spondylosis/degenerative joint disease/facet hypertrophy/degenerative disc disease.  The examiner indicated that the appellant exhibited no evidence of lumbosacral radiculopathy.  He indicated that his sensory deficits were consistent with a mild to moderate sensory peripheral neuropathy which was unrelated to his service-connected spinal condition.  The examiner further commented that the appellant's low back disability had a severe effect on his daily activities, including chores, shopping, bathing, and dressing.  It had a moderate impact of his recreational activities and travelling.  It prevented sports and exercise.  

Additional VA clinical records show continued complaints of low back pain.  In December 2009, the appellant requested a disabled parking permit, but he was advised that he did not meet the criteria as he was able to walk 200 feet without assistance.  In October 2010, the appellant requested referral for a back brace, stating that because he could no longer take Vicodin due to contraindications, he was experiencing increased back pain and felt a brace would provide more support.  The appellant indicated that his pain was particularly great when he attempted to stand from a seated position.  He was provided with a referral.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

During the lengthy pendency of this claim, the criteria for evaluating disabilities of the spine were amended.  See 68 Fed. Reg. 51,454 -56 (Aug. 27, 2003) (codified at 38 C.F.R. 4.71a (effective September 26, 2003) (General Rating Formula for Diseases and Injuries of the Spine).  These provisions are discussed at length below.  The RO has considered the appellant's claim under both the old and amended rating criteria and the appellant has been apprised of both versions of the rating criteria.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the appellant, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under those criteria, a 10 percent rating was assigned for slight limitation of motion of the lumbar spine.  A 20 percent disability rating was assigned for moderate limitation of motion of the lumbar spine.  A maximum 40 percent rating was assigned for severe limitation of motion of the lumbar spine.

Lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Under those criteria, a 10 percent rating was assigned for characteristic pain on motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent was provided.  When severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a maximum rating of 40 percent was provided.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003). 

Words such as "slight," "moderate," and "severe" were not defined in the VA Schedule for Rating Disabilities as they applied to the Diagnostic Codes discussed above.  Rather than applying a mechanical formula, the Board was required to evaluate all of the evidence to the end that its decisions were "equitable and just."  38 C.F.R. § 4.6. 

Effective September 26, 2003, the criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria for rating the appellant's service-connected lumbar spine disability are set forth in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Analysis

Applying the criteria set fort above to the facts in the case, the Board finds that the evidence supports the assignment of an initial 20 percent disability rating for the appellant's spondylosis with degenerative disc disease of the lumbosacral spine for the period from July 29, 2003.  The preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for any period of the claim.  

As discussed in detail above, repeated range of motion testing conducted during the pendency of the claim shows that the appellant's lumbar spine motion has never been limited to the extent necessary to meet the criteria for an initial schedular rating in excess of 10 percent as set forth in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (effective September 26, 2003).  

For example, on VA examination in October 2003, forward flexion was to 75 degrees with pain beginning at 65 degrees.  On VA medical examination in May 2009, forward flexion was to 70 degrees with pain at 50 degrees.  At the January 2010 VA medical examination, forward flexion was to 60 degrees with pain at 50 degrees.  Additionally, the combined range of motion of the thoracolumbar spine during these examinations did not exceed 120 degrees.  These measurements do not meet the schedular criteria for an initial rating in excess of 10 percent.  The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's lumbar spine motion has been limited to the extent necessary to warrant the assignment of an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (effective September 26, 2003).  

With respect to the rating criteria in effect prior to September 26, 2003, the evidence similarly shows that an initial schedular rating in excess of 10 percent is not warranted.  For example, although his underlying spine pathology has been characterized as severe, the evidence does not show that the limitation of motion produced by the appellant's service-connected lumbosacral spine disability is at least moderate in degree.  Indeed, no examiner or medical professional has ever characterized the appellant's limitation of motion as more than slight.  Additionally, although the appellant exhibits muscle spasm, he does not have unilateral loss of lateral spine motion to warrant the assignment of an initial schedular rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).  

Although the criteria for an initial rating in excess of 10 percent as set forth in the applicable diagnostic codes have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, and affording the appellant the benefit of the doubt, the Board finds that the evidence supports the assignment of an initial 20 percent rating under these provisions.  

In that regard, the appellant has repeatedly reported that his lumbar spine disability is manifested by significant pain.  At his October 2003 and January 2010 VA medical examinations, for example, he rated his pain as an 8 on a pain scale of 1 to 10.  The Court has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss).  Thus, the appellant's contentions to this effect do not provide a basis on which to assign an initial rating in excess of 10 percent.  

The evidence, however, objectively establishes that the appellant's pain is productive of additional functional loss in that it has some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  For example, examiners have repeatedly observed that the appellant exhibits an antalgic or debilitated gait.  The appellant has also described having difficulty walking distances, climbing stairs, and engaging in activities of daily living, such as putting on his shoes.  At the most recent VA medical examination in January 2010, the examiner concluded that the appellant's low back disability had a severe impact on certain activities of daily living and a moderate impact on recreational activities.  Under these circumstances, and affording the appellant the benefit of the doubt, the Board concludes that evidence is sufficient to establish that the appellant's lumbosacral spine disability is productive functional loss necessary to meet the criteria for an initial 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The preponderance of the evidence, however, is against the assignment of an initial rating in excess of 20 percent during any period of the claim.  The most probative evidence establishes that the appellant's lumbar spine disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the Deluca factors for an initial rating in excess of 20 percent.  For example, during the October 2003 VA medical examination, the examiner noted that he would add another 10 degrees loss of motion to lumbar flexion in light of Deluca factors.  As set forth above, however, measured range of motion in flexion and in combination, even with consideration of the additional loss of motion for the Deluca factors, exceeds the maximum allowable under the Rating Schedule for all disability levels above 20 percent.  Similarly, during the VA medical examination in May 2009, the examiner specifically considered the Deluca factors, but concluded that there were no changes in active or passive range of motion during repeated testing against resistence and no additional loss of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  The Board has reviewed the remaining evidence of record but concludes that the most probative evidence shows that additional functional loss factors do not restrict motion to such an extent that the criteria for an initial rating in excess of 20 percent would be justified.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

The Board further finds that the most probative evidence shows that the appellant's service-connected lumbar spine disability is not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the appellant exhibits muscle spasm, the medical evidence establishes that it is not severe enough to be responsible for the appellant's abnormal gait or spinal contour.  Similarly, his lumbosacral spine disability is not manifested by listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion, or abnormal mobility on forced motion, nor has he been shown to exhibit severe limitation of motion, forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (effective prior to September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

Given the available evidence of record, the Board has also considered the rating criteria for evaluating intervertebral disc syndrome.  As set forth above, however, the evidence does not show, nor does the appellant contend, that his service-connected low back disability has been productive of incapacitating episodes.  At his October 2003 VA medical examination, for example, the appellant specifically denied receiving any physician-ordered bedrest since 1999.  At his May 2009 VA medical examination, he also denied incapaciting episodes requiring physician-ordered bed rest.  At his January 2010 VA medical examination, the appellant again denied having incapacitating episodes of spine disease.  Thus, rating his disability under the criteria for evaluating intervertebral disc syndrome does not avail the appellant of an initial rating in excess of 20 percent.  

In that regard, the Board has considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the appellant has complained of symptoms such as radiating pain.  The available evidence, however, shows that these symptoms are associated with peripheral neuropathy, unrelated to his service-connected low back disability.  Additionally, the Board notes that at the January 2010 VA medical examination, the appellant endorsed symptoms such as urinary frequency and erectile dysfunction.  Because the record was unclear as to whether these symptoms were associated with the service-connected low back disability, the Board remanded the matter for an additional VA medical examination, but the appellant failed to appear.  In light of the available record, the Board finds that there is insufficient evidence to provide for separate compensable ratings for any associated neurological symptoms.  

In summary, the Board finds that the appellant's service-connected spondylosis with degenerative disc disease of the lumbosacral spine has been manifested by symptoms such as pain, limitation of motion, and functional loss necessary to meet the criteria for an initial 20 percent rating.  Repeated testing has shown that the appellant's lumbar spine motion, however, is not limited to the extent necessary to meet the criteria for an initial evaluation in excess of 20 percent, even upon consideration of the DeLuca factors.  Additionally, the most probative evidence shows that the appellant's lumbar spine disability is not productive of severe limitation of motion or lumbosacral strain; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes.  

In reaching this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2011).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

After reviewing the record, however, the Board find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected lumbar spine disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including pain and limitation of motion, are fully contemplated by the Rating Schedule.  Moreover, the appellant's service-connected lumbar spine disability has not necessitated frequent periods of hospitalization and he has not contended otherwise.  Finally, the Board finds that the appellant's service-connected lumbar spine disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  The record shows that the appellant has already been awarded a total rating based on individual unemployability due to multiple disabilities, including his low back disability.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).  In recognition of the industrial impairment caused by his service-connected lumbar spine disability, the appellant has also been awarded a 20 percent disability rating since the award of service connection.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

For the reasons and bases discussed above, the Board finds that an initial 20 percent disability rating is warranted for spondylosis with degenerative disc disease of the lumbosacral spine for the period from July 29, 2003.  The preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 20 percent for any period of the claim.  To that extent, the benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to an initial 20 percent disability rating, but no higher, for spondylosis with degenerative disc disease of the lumbosacral spine for the period from July 29, 2003, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


